Citation Nr: 1605205	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  07-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for service connected sensory neuropathy, right lower extremity, currently with a 10 percent evaluation prior to December 2, 2006 and a 20 percent evaluation thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a 10 percent evaluation for service-connected sciatica, right lower extremity.

A hearing was held on December 11, 2007, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in November 2008 and July 2011.  That development was completed, and the case was returned to the Board.

In a November 2011 decision, the RO recharacterized the issue on appeal as sensory neuropathy of the right lower extremity and increased the evaluation to 20 percent effective August 22, 2011.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remained in appellate status for both the period before and after August 22, 2011.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In December 2012, the Board issued a decision denying entitlement to an initial evaluation for sensory neuropathy of the right lower extremity in excess of 10 percent prior to December 2, 2006, and finding that an evaluation of 20 percent, but no higher, was warranted from December 2, 2006.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2014 Memorandum Decision, the Court set aside the portion of the December 2012 Board decision relating to the issue of entitlement to an increased initial evaluation for sensory neuropathy of the right lower extremity, and remanded the matter to the Board for further adjudication consistent with the decision.

The Board subsequently remanded the case for further development in April 2015.  That development was completed, and the case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To request an addendum medical opinion; obtain any outstanding VA treatment records; and to conduct initial development of a claim for TDIU.  

Pursuant to the Board's April 2015 remand directives, the Veteran was provided with a VA neurological examination in September 2015, to assess the severity and manifestations of his service connected sensory neuropathy, right lower extremity.  The remand directives stated that "all testing deemed necessary by the examiner, to potentially include EMG testing, should be performed."  The examiner recorded the Veteran's description of his symptoms and the results of strength, reflex, and sensory testing, but there is no indication that EMG, nerve conduction, or any other diagnostic test was performed in conjunction with this examination.  The examiner noted that EMG studies of the upper extremity had been performed in November 2006, and included the findings from a lumbar spine X-ray from June 2013.  The Board notes that electromyography and nerve conduction studies were also not conducted at the August 2011 VA examination.  In a December 2015 post-remand brief, the Veteran's representative asserted that the examination did not comply with the Board's April 2015 remand directives, stating that the Board had ordered that an EMG be performed during subsequent VA examination.  While the Board did not specifically direct that an EMG be provided, and instead indicated that all testing deemed necessary by the examiner should be performed, to potentially include an EMG, no rationale was provided by the examiner as to why the provision of an EMG or nerve conduction study would have been redundant or unnecessary in evaluating the severity of the Veteran's right lower extremity nerve disorder.  On remand, the file should be referred back to the examiner who conducted the September 2015 VA examination for an addendum report providing such an explanation.  Should the addendum indicate that such studies may provide information supportive of the Veteran's claim, the Veteran should be scheduled for an additional examination to include such diagnostic testing.

The Board notes that in the December 2015 post-remand brief from the Veteran's representative, it was argued that the Veteran is entitled to an increased disability rating, "as his condition has worsened to the extent that he reports it interferes with his ability to obtain and maintain gainful permanent employment."  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in such a circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  From the representative's statement, it appears that the Veteran may be attempting to assert entitlement to a TDIU, but it is not perfectly clear at this juncture, as "interfering" with the ability to obtain and maintain gainful permanent employment does not necessarily equate to rendering the Veteran "unable" to obtain and maintain substantially gainful employment.  Nevertheless, given other evidence of record that the Veteran had previously been allowed to work from home part time because of difficulty sitting, in part due to his right lower extremity radiculopathy, when considering the aforementioned statement, it is reasonable to conclude that the issue of entitlement to a TDIU has been raised by the record.  The Board thus finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran.

As the Board is remanding the case for further development, the AOJ should take action to associate any outstanding VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from August 2015 to the present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Send the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

3.  Thereafter, refer the Veteran's claims file to the registered nurse practitioner who conducted the September 2015 VA peripheral nerve examination (the examiner) for an addendum to her prior examination report, or if unavailable, to another suitably qualified medical professional for a supplemental opinion.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review and must specifically note on the addendum report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with the provision of the addendum report.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner  must then provide an explanation as to the likelihood that the provision of additional diagnostic tests (to include EKG and nerve conduction testing) would serve to better illustrate the severity of the Veteran's right lower extremity nerve disorder.  

If the examiner concludes that no reasonable possibility exists that further testing would prove informative regarding the severity of the Veteran's sensory neuropathy, right lower extremity (e.g. if current evidence indicates other diagnostic testing would be redundant or unproductive)  the examiner must explain the basis for such conclusion.
    
If, however, the examiner concludes that a reasonable possibility exists that further testing would prove informative as to the severity of the Veteran's sensory neuropathy, right lower extremity, the Veteran should be scheduled for an additional examination that includes such testing.

4.  After completing the above, review the requested addendum report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as necessary.  

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for an increased initial disability rating for sensory neuropathy, right lower extremity and a TDIU in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




